262 F.2d 931
105 U.S.App.D.C. 13
OFFICE EMPLOYEES INTERNATIONAL UNION, LOCAL NO. 251,AFL-CIO, et al., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 14479.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 9, 1958.Decided Jan. 29, 1959.

Mr. Joseph E. Finley, Washington, D.C., for petitioners.
Mr. James A. Flynn, Attorney, National Labor Relations Board, of the bar of the Supreme Court of Virginia, pro hac vice, by special leave of court, with whom Messrs. Jerome D. Fenton, General Counsel, National Labor Relations Board, Thomas J. McDermott, Associate General Counsel, National Labor Relations Board, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, were on the brief, for respondent.
Before EDGERTON, FAHY, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The union asks us to set aside an order of the Board based upon a finding that, by certain picketing at Sandia Base, in Albuquerque, New Mexico, the union had violated Section 8(b)(4)(A) of the National Labor Relations Act as amended, 29 U.S.C.A. 158(b)(4)(A), 120 N.L.R.B. No. 58.  The Board asks us to enforce the order.  We find no error and the order will be enforced.  See National Labor Relations Board v. Local Union No. 313, International Brotherhood of Electrical Workers, AFL-CIO, 3 Cir., 1958, 254 F.2d 221.